Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 1 of 22 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LABORERS’ PENSION FUND,
LABORERS’ WELFARE FUND OF THE
HEALTH AND WELFARE DEPARTMENT
OF THE CONSTRUCTION AND GENERAL
LABORERS’ DISTRICT COUNCIL OF
CHICAGO AND VICINITY, THE CHICAGO  )
LABORERS’ DISTRICT COUNCIL RETIREE )
HEALTH AND WELFARE FUND, )
CATHERINE WENSKUS, not individually but )

a a

as Administrator of the Funds, )
)
Plaintiffs, )
V. )
)
MURPY PAVING AND SEALCOATING, INC., )
an Illinois corporation, MURPHY )
CONSTRUCTION SERVICES, LLC, an Illinois )
limited liability corporation, HILLGROVE )
MAINTENANCE, LLC, an Illinois limited )
liability corporation, SAFETY SERVICES & __)
ASSESSMENTS, LLC, an Illinois limited )
liability corporation, ROOSTER FREIGHT, )
LLC, an I]linois limited liability corporation, )
and MICHAEL G. MURPHY, individually, )
)
Defendants. )

COMPLAINT

Judge

Case No.: 20 C 745

Plaintiffs, Laborers’ Pension Fund, Laborers’ Welfare Fund of the Health and Welfare

Department of the Construction and General Laborers’ District Council of Chicago and Vicinity,

the Chicago Laborers’ District Council Retiree Health and Welfare Fund and Catherine

Wenskus, not individually but as Assistant Administrator of the Funds, (collectively the

“Funds”), by their attorneys Patrick T. Wallace, Amy N. Carollo, G. Ryan Liska, Katherine C.V.

Mosenson, and Sara S. Schumann, and for their Complaint against Defendants Murphy Paving
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 2 of 22 PagelD #:1

and Sealcoating, Inc., Murphy Construction Services, LLC, Hillgrove Maintenance, LLC, Safety

Services and Assessments, LLC, Rooster Freight, LLC, and Michael G. Murphy, state:

THE PARTIES

1. Plaintiff Catherine Wenskus (‘“‘Wenskus”) is the Assistant Administrator of the
Funds, and has been duly authorized by the Funds’ Trustees to act on behalf of the Funds in the
collection of employer contributions owed to the Funds and to the Construction and General
Laborers’ District Council of Chicago and Vicinity Training Fund, and with respect to the
collection by the Funds of amounts which have been or are required to be withheld from the
wages of employees in payment of Union dues for transmittal to the Construction and General
Laborers’ District Council of Chicago and Vicinity (the “Union’”). With respect to such matters,
Wenskus is a fiduciary of the Funds within the meaning of Section 3(21)(A) of ERISA, 29
U.S.C. §1002(21)(A).

2. The Funds are multiemployer benefit plans within the meanings of Sections 3(3)
and 3(37) of ERISA. 29 U.S.C. §1002(3) and 37(A). They are established and maintained
pursuant to their respective Agreements and Declarations of Trust in accordance with Section
302(c)(S) of the LMRA. 29 U.S.C. § 186(c)(5). The Funds have offices and conduct business
within this District.

3. Defendant Murphy Paving and Sealcoating, Inc. (hereinafter “Murphy Paving”) is
an Illinois corporation and at all times relevant did business within this District and is an
employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. §1002(5), and Section 301(a)

of the LMRA, 29 U.S.C. §185(c). Murphy Paving performs paving, sealcoating and concrete
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 3 of 22 PagelD #:1

work, operates from its principal place of business at 16W050 Jeans Road, Lemont, Illinois
60439, and Defendant Michael G. Murphy is the sole manager of Murphy Paving. Michael G.
Murphy identifies his mailing address in his capacity as Manager of Murphy Paving as 16W273
83™ St., Suite D, Burr Ridge, Illinois 60527.

4, The Union is a labor organization within the meaning of 29 U.S.C. §185(a). At
all times relevant herein, the Union and the Murphy Paving have been parties to successive
collective bargaining agreements, the most recent of which became effective June 1, 2017 (A true
and accurate copy of the Independent Construction Industry Collective Bargaining Agreement
signed by the Company which adopts and incorporates the various area-wide collective
bargaining agreements and the Funds’ respective Agreements and Declarations of Trust is
attached hereto as Exhibit A).

5. The Funds have been duly authorized to serve as collection agents for the Union
in that the Funds have been given the authority to collect from employers union dues which
should have been or have been deducted from the wages of covered employees. Further, the
Funds have been duly authorized by the Construction and General Laborers’ District Council of
Chicago and Vicinity Training Fund (the “Training Fund”), the Midwest Construction Industry
Advancement Fund (“MCIAF”), the Mid-American Regional Bargaining Association Industry
Advancement Fund (“MARBA”), the Chicagoland Construction Safety Council (the “Safety
Fund”), the Laborers’ Employers’ Cooperation and Education Trust (“LECET”), the Concrete
Contractors Association (“CCA”), the CDCNI/CAWCC Contractors’ Industry Advancement
Fund (the “Wall & Ceiling Fund”), the CISCO Uniform Drug/Alcoho! Abuse Program

(“CISCO”), the Laborers’ District Council Labor Management Committee Cooperative
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 4 of 22 PagelD #:1

(LDCLMCC”), the Will Grundy Industry Trust Advancement Fund (“WGITA”), the Illinois
Environmental Contractors Association Industry Education Fund (“IECA Fund”), the Illinois
Small Pavers Association Fund (“ISPA”), and the Chicago Area Independent Construction
Association (“CAICA”) to act as an agent in the collection of contributions due to those Funds.

6. Defendant Murphy Construction Services, LLC (“Murphy Construction”) is an
Illinois limited liability corporation which has as its sole Manager Defendant Michael G. Murphy
and identifies with the Illinois Secretary of State its principal office as 16W273 83" St., Suite D,
Burr Ridge, Illinois 60527.

7. Defendant Hillgrove Maintenance, LLC (“Hillgrove”) is an Illinois limited
liability corporation which has as its sole Manager Jason Guerin and identifies with the I!linois
Secretary of State its principal office as 16W225 Jeans Road, Lemont, Illinois 60439. Jason
Guerin is and was at all times relevant herein a full-time employee of Defendant Murphy Paving.

8. Defendant Safety Services & Assessments, LLC (“SSA”) in an Illinois limited
liability corporation which identifies with the Illinois Secretary of State as one of its three
Managers Colleen Murphy, wife of Defendant Michael G. Murphy, and identifies with the
Illinois Secretary of State its principal office as 810 Hillgrove Ave., #5, Western Springs, Illinois
60558. Jason Guerin, Manager of Defendant Hillgrove, is the President of SSA.

9, Defendant Rooster Freight, LLC (“Rooster”) is an Illinois limited liability
corporation which has as its sole Manager Defendant Michael G. Murphy and identifies with the
Illinois Secretary of State its principal office as 16W273 83” St., Suite D, Burr Ridge, Hlinois

60527.
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 5 of 22 PagelD #:1

10. Defendant Michael G. Murphy is the owner and sole manager of Defendants
Murphy Paving, Murphy Construction and Rooster and, upon information and belief, is the
managing employee of Defendants Hillgrove and SSA.

COUNT I
(Failure to Submit To An Audit)

For a cause of action against Defendant Murphy Paving and Sealcoating, Inc.:

11. Plaintiffs reallege and incorporate herein Paragraphs | through 10.

12. Jurisdiction is based on Sections 502(e)(1) and (2) and 515 of the Employee
Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132 (e)(1) and
(2) and 1145, Section 301 (a) of the Labor Management Relations Act (‘LMRA”) of 1947 as
amended, and 29 U.S.C. §185(a), 28 U.S.C. §1331.

13. Venue is proper pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2),
and 28 U.S.C. §1391 (a) and (b).

14. The Agreement and the Funds’ respective Agreements and Declarations of Trust
obligate Murphy Paving to make contributions on behalf of its employees covered by the
Agreement for pension benefits, health and welfare benefits, and/or benefits for the training fund
and to submit monthly remittance reports in which Murphy Paving, inter alia, identifies the
employees covered under the Agreement and the amount of contributions to be remitted to the
Funds on behalf of each covered employee. Murphy Paving is obligated to pay between 10%
liquidated damages on late-paid contributions, 20% liquidated damages on late-paid, Pension,
Welfare, Retiree Welfare and Training Fund contributions, plus interest at a rate of 12% from the

date the contributions were due until the contributions are paid.
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 6 of 22 PagelD #:1

15. The Agreement and the Funds’ respective Agreements and Declarations of Trust
requires the Murphy Paving to submit its books and records to the Funds on demand for an audit
to determine benefit contribution compliance.

16. Notwithstanding the obligations imposed by the Agreement and the Funds’
respective Agreements and Declarations of Trust, Murphy Paving has:

(a) failed to submit their books and records to an audit for the period of January 1,
2018 forward, thereby depriving the Funds of information and income necessary to administer
the Fund.

17. Murphy Paving’s action in failing to submit to the requested audit violates Section
515 of ERISA, 29 U.S.C. §1145.

WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and
against Defendant Murphy Paving and Sealcoating, Inc. as follows:

a. Ordering Murphy Paving to submit its books and records to an audit for the period of

January 1, 2018 forward;

b. Entering judgment in favor of Plaintiffs and against Murphy Paving for all unpaid
contributions, interest, liquidated damages, and audit costs due and owing pursuant to
the audit along with Plaintiffs’ reasonable attorneys’ fees and costs; and

c. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.

COUNT II

(Failure To Submit To an Audit)
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 7 of 22 PagelD #:1

For a cause of action against Defendant Murphy Paving and Sealcoating, Inc.:

18. Plaintiffs reallege and incorporate herein paragraphs 1 through 17.

19. Pursuant to agreement, the Funds have been duly designated to serve as collection
agents for the Union in that the Funds have been given the authority to collect from employers union
dues which have been or should have been deducted from the wages of covered employees.

20. Notwithstanding the obligations imposed by the Agreement and the Funds’ respective
Agreements and Declarations of Trust, Murphy Paving has:

(a) failed to submit their books and records to an audit for the period of January 1,
2018 forward, thereby depriving the Union of information and income necessary to administer
Union dues.

21. Murphy Paving’s failure to submit its books and records to the requested audit
violates the terms of the Agreement.

WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and
against Defendant Murphy Paving and Sealcoating, Inc. as follows:

a. ordering Murphy Paving to submit its books and records to an audit for the period

of January 1, 2018 forward;

b. entering judgment in favor of the Funds and against Defendant in the amount of due
on the audit for the period of January 1, 2018 forward including union dues owed,
liquidated damages, audit costs, and Plaintiffs’ reasonable attorneys’ fees and costs;
and

c. awarding Plaintiffs any further legal and equitable relief as the Court deems

appropriate.
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 8 of 22 PagelD #:1

COUNT III
(Alter Ego Liability — Benefit Contributions)

For a cause of action against Defendants Murphy Paving and Sealcoating, Inc., Hillgrove
Maintenance, LLC, Safety Services and Assessments, LLC, Rooster Freight, LLC, and Murphy
Construction Services, LLC:

22. Plaintiffs reallege and incorporate herein paragraphs 1 through 21.

23. On November 2, 2015, audits were issued by an independent, third-party auditing
firm engaged by the Funds and the Union alleging that Defendant Murphy Paving had
substantially and systematically underpaid wages and benefit contributions in violation of the
terms of the Agreement and the Funds’ respective Agreements and Declarations of Trust for the
period of January 1, 2013 through September 30, 2015.

24, On or about November 11, 2015, the Union and Laborers’ Local Union No. 68
filed grievances against Murphy Paving alleging the failure to properly pay wages and benefits
for the period of January 1, 2013 through September 30, 2015 (the ““Grievances”).

25. The Funds filed suit against Murphy Paving on August 11, 2016 to collect
amounts alleged owed on the audit for the period of January 1, 2013 through September 30,
2015. The case, Case No. 16 C 8043 (the “First District Court Case”), was filed in the Northern
District of Illinois Eastern Division and remains pending before Chief Judge Pallmeyer.

26, On October 27, 2016, the Union obtained a Joint Grievance Committee (“JGC”)
Award against Murphy Paving for the amounts of wages and benefits alleged owed on the audit

for the period of January 1, 2013 through September 30, 2015 (the “First Grievance Award”).
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 9 of 22 PagelD #:1

27. Defendant Michael Murphy caused to be incorporated Defendant Rooster Freight
on March 16, 2016, after the audits for the period of January 1, 2013 through September 30, 2015
had issued, the Grievances had been filed and demand for payment had been made on Murphy
Paving.

28. On or about August 3 and 4, 2016, right before the Funds filed suit and the final
hearing on the Grievances were conducted, Defendant Murphy Paving transferred a substantial
amount of its vehicles to Defendant Rooster Freight.

29. After the vehicles were transferred from Defendant Murphy Paving to Defendant
Rooster Freight, Defendant Murphy Paving continued using the equipment to perform work up
and through the 2018 construction season.

30. Defendant Rooster Freight was created to avoid the existing union liability of
Defendant Murphy Paving.

31. In the First District Court Case, the Union and the Funds allege in part that
Murphy had failed to properly code work covered under the terms of the Collective Bargaining
Agreement, report benefit contributions on behalf of employees performing covered work
including sewer adjustments and repairs which require employees to cut out existing sewers.

32, On April 14, 2018, Defendant SSA was created to avoid the existing union
obligations of Defendant Murphy Paving including performing sewer adjustments, replacements
and repairs. Defendant SSA employed individuals who worked for Murphy Paving, used the
same equipment as Murphy Paving and were under the direction and control of the same

individuals who had managed and directed their employment with Murphy Paving.
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 10 of 22 PagelD #:1

33. On or about April 27, 2018, the Union filed a grievance (the “Second Grievance”’)
against Defendant Murphy Paving alleging that the Company had violated the terms of a Side
Letter to its Collective Bargaining Agreement with the Union. The Second Grievance sought a
determination that Defendant Murphy Paving could no longer avail itself of the terms of the Side
Letter which permitted certain types of work to be excluded from the wage and benefit
provisions of the Collective Bargaining Agreement.

34, On June 29, 2018, following a hearing at the offices of the District Council, the
JGC, by majority vote, entered an award upholding the 2018 Grievance in its entirety and
prohibited the Company from using the terms of the Side Letter going forward (the “Second
Grievance Award”).

35. Defendants Hillgrove and Murphy Construction were incorporated with the
Illinois Secretary of State on July 18, 2018

36. Certain vehicles transferred from Defendant Murphy Paving to Defendant Rooster
Freight were re-marked as vehicles of Defendant Hillgrove Maintenance including, but not
limited to, 1998 International Series 4900, Model 4000, Illinois License Plate No. 425 86R, 1998
International Series 4900, Model 4000, License Plate No. 42587R, 2004 International Series
4400, Model 4000, Illinois License Plate No. 28984R, and Commercial Trailer Illinois License
Plate No. 76256TG.

37. Defendant Hillgrove performs the exact same type of work performed by
Defendant Murphy Paving including paving and street maintenance work, parking lot paving and

repairs, sewer adjustments, replacements and repairs, and concrete work.

10
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 11 of 22 PagelD #:1

38. Defendant Hillgrove employed individuals who worked for Murphy Paving, used
the same equipment as Murphy Paving and were under the direction and control of the same
individuals who had managed and directed their employment with Murphy Paving.

39. | Employees of Murphy Paving including, but not limited to, Jose Galvin and
Salvador Pardo, were advised by Murphy Paving supervisor Victor Martinez that they would no
longer work for Murphy Paving but would work for Hillgrove because of the litigation brought

by the Funds and the Union.

40. Defendant Hillgrove was created to avoid the existing union obligations of
Defendant Murphy Paving.
4]. Defendant Murphy Construction has contracted to perform work on prevailing

wage projects holding themselves out as Murphy Paving and signatory with the Union on
prevailing wage projects that were subcontracted from McDonagh Demolition, Inc. On those
projects, Murphy Construction issued payroll to employees performing the work through
Defendant Hillgrove, failed to pay prevailing wage, and failed to submit benefit contributions
and dues for the work performed to the Funds and Union.

42. Defendants Murphy Paving, Rooster Freight, SSA, Hillgrove, and Murphy
Construction use the same resources including equipment, management, employees, billing and
invoice services, and employee calendaring systems to conduct operations

43. Defendants Rooster Freight, SSA, Hillgrove, and Murphy Construction are alter
egos of Defendant Murphy Paving created in relevant part to avoid the existing Union obligations

of Murphy Paving. As such, Defendants Rooster Freight, SSA, Hillgrove, and Murphy

1]
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 12 of 22 PagelD #:1

Construction are bound to the terms of the Agreement and the Funds’ respective Agreements and
Declarations of Trust.

44. Plaintiffs’ demanded that Defendant Murphy Paving’s related entities submit to an
audit. Defendants Murphy Paving, Rooster Freight, SSA, Hillgrove, and Murphy Construction
actions in failing to submit to the requested audit violates Section 515 of ERISA, 29 U.S.C.
§1145.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of
Plaintiffs and against Defendants Murphy Paving and Sealcoating, Inc., Hillgrove Maintenance,
LLC, Safety Services and Assessments, LLC, Rooster Freight, LLC, and Murphy Construction
Services, LLC:

a. ordering Murphy Paving, Hillgrove, SSA, Rooster Freight, and Murphy Construction
to submit to an audit for the period of January 1, 2018 forward;

b. entering judgment in favor of the Funds and against Murphy Paving, Hillgrove, SSA,
Rooster Freight, and Murphy Construction for any unpaid contributions, interest,
liquidated damages, audit costs and Plaintiffs’ reasonable attorneys’ fees and costs;

c. awarding Plaintiffs any additional legal and equitable relief as the Court deems
appropriate.

COUNT IV
(Alter Ego Liability - Dues)

For a cause of action against Defendants Murphy Paving and Sealcoating, Inc., Hillgrove

Maintenance, LLC, Safety Services and Assessments, LLC, Rooster Freight, LLC, and Murphy

Construction Services, LLC:

12
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 13 of 22 PagelD #:1

45. Plaintiffs reallege and incorporate herein paragraphs 1 through 44.

46. Plaintiffs demanded that Defendant and its related entities submit their books and
records to an audit to verify dues compliance.

47. Defendants Murphy Paving, Rooster Freight, SSA, Hillgrove, and Murphy
Construction’s actions failure to submit its books and records to the requested audit violates the
terms of the Agreement.

WHEREFORE, Plaintiffs respectfully request that judgment be entered in their favor and
against Defendants Murphy Paving and Sealcoating, Inc., Hillgrove Maintenance, LLC, Safety
Services and Assessments, LLC, Rooster Freight, LLC, and Murphy Construction Services, LLC
as follows:

a. ordering Murphy Paving, Hillgrove, SSA, Rooster Freight, and Murphy

Construction to submit their books and records to an audit for the period of
January 1, 2018 forward;

b. entering judgment in favor of the Funds and against Murphy Paving, Hillgrove, SSA,
Rooster Freight, and Murphy Construction in the amount of due on the audit for the
period of January 1, 2018 forward including union dues owed, liquidated damages,
audit costs, and Plaintiffs’ reasonable attorneys’ fees and costs; and

c. awarding Plaintiffs any further legal and equitable relief as the Court deems
appropriate.

COUNT V

(Single Employer Liability - Benefit Contributions)

13
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 14 of 22 PagelD #:1

For a cause of action against Defendants Murphy Paving and Sealcoating, Inc., Hillgrove
Maintenance, LLC, Safety Services and Assessments, LLC, Rooster Freight, LLC, and Murphy
Construction Services, LLC:

48. Plaintiffs reallege and incorporate herein paragraphs 1 through 47.

49. Defendants Murphy Paving, Hillgrove, SSA, Rooster Freight, and Murphy
Construction operate from the same facilities and provide services for the same clients.

50. Defendants Murphy Paving, Hillgrove, SSA, Rooster Freight, and Murphy
Construction utilize the same resources including equipment, management, employees, billing
and invoice services, and employee calendaring systems to conduct operations.

51. Defendants Murphy Paving, Hillgrove, SSA, Rooster Freight, and Murphy
Construction operations are so interrelated that it is impossible to separate the existence or
identities of the Companies.

52. Defendants Murphy Paving, Hillgrove, SSA, Rooster Freight, and Murphy
Construction are single employers and, as such, are bound to the Agreement and the Funds’
respective Agreements and Declarations of Trust and jointly and severally liable for the
obligations of each entity.

53. Plaintiffs’ demanded that Defendant Murphy Paving’s related entities submit to an
audit. Defendants Murphy Paving, Rooster Freight, SSA, Hillgrove, and Murphy Construction’s
actions in failing to submit to the requested audit violates Section 515 of ERISA, 29 U.S.C.
§1145.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and against Defendants Murphy Paving and Sealcoating, Inc., Hillgrove Maintenance,

14
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 15 of 22 PagelD #:1

LLC, Safety Services and Assessments, LLC, Rooster Freight, LLC, and Murphy Construction
Services, LLC:
a. ordering Murphy Paving, Hillgrove, SSA, Rooster Freight, and Murphy Construction
to submit to an audit for the period of January 1, 2018 forward;
b. entering judgment in favor of the Funds and against Murphy Paving, Hillgrove, SSA,
Rooster Freight, and Murphy Construction for any unpaid contributions, interest,
liquidated damages, audit costs and Plaintiffs’ reasonable attorneys’ fees and costs;
c. awarding Plaintiffs any additional legal and equitable relief as the Court deems
appropriate.
COUNT VI
(Single Employer Liability —- Benefit Contributions)

For a cause of action against Defendants Murphy Paving and Sealcoating, Inc., Hillgrove
Maintenance, LLC, Safety Services and Assessments, LLC, Rooster Freight, LLC, and Murphy
Construction Services, LLC:

54. Plaintiffs reallege and incorporate herein paragraphs 1 through 53.

55. Plaintiffs demanded that Defendant and its related entities submit their books and
records to an audit to verify dues compliance.

56. Defendants Murphy Paving, Rooster Freight, SSA, Hillgrove, and Murphy
Construction actions failure to submit its books and records to the requested audit violates the terms
of the Agreement.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in favor of

Plaintiffs and against Defendants Murphy Paving and Sealcoating, Inc., Hillgrove Maintenance,

15
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 16 of 22 PagelD #:1

LLC, Safety Services and Assessments, LLC, Rooster Freight, LLC, and Murphy Construction
Services, LLC:
a. ordering Murphy Paving, Hillgrove, SSA, Rooster Freight, and Murphy Construction
to submit to an audit for the period of January 1, 2018 forward;
b. entering judgment in favor of the Funds and against Murphy Paving, Hillgrove, SSA,
Rooster Freight, and Murphy Construction for any unpaid dues, liquidated damages,
audit costs and Plaintiffs’ reasonable attorneys’ fees and costs;
c. awarding Plaintiffs any additional legal and equitable relief as the Court deems
appropriate.
COUNT VII
(Piercing the Corporate Veil)

For a cause of action against Defendants Michael G. Murphy:

57. Plaintiffs reallege and incorporate herein paragraphs 1 through 56.

58. This Court has supplemental jurisdiction over this Count pursuant to 28 U.S.C. §
1367.

59, Venue is proper pursuant to 28 U.S.C. § 1391(b).

60. Defendant Michael Murphy disregarded the corporate forms of Murphy Paving,
Murphy Construction, Rooster Freight and, upon information and belief, Hillgrove and SSA.
Michael Murphy created obligations from the operation of Murphy Paving exceeding that
Company’s assets including the obligations identified herein in the First District Court Case.
Michael Murphy then transferred assets from Murphy Paving to Rooster creating further

insolvency for Murphy Paving and, upon information and belief, without adequate consideration.

16
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 17 of 22 PagelD #:1

61. | Michael Murphy has commingled the assets of Murphy Paving by transferring
vehicles and equipment to Rooster Freight and then using those assets to conduct business
through Defendants Murphy Construction, Hillgrove and SSA.

62, | Michael Murphy has commingled the employees of Murphy Paving, Murphy
Construction, Hillgrove, and SSA by directing those employees to perform work on various
projects and paying those employees for work performed for certain of those enumerated
corporate Defendants through payroll of the other related and identified corporate Defendants.

63. | While Murphy Paving became undercapitalized and unable to meet its contractual
obligations including the payment of benefit contributions and dues to the Funds and the Union,
Michael Murphy disregarded the corporate form paying himself wages, operating the various
corporate Defendants for his financial benefit, and running the corporate Defendants without
ability or intent to pay the Companies’ other legitimate creditors including the Funds and the
Union.

64. Defendant Michael Murphy was personally enriched from disregarding the
corporate identities of Murphy Paving, Murphy Construction, Rooster Freight, Hillgrove, and
SSA.

65. The Funds and Union have suffered as a result of Michael Murphy disregarding
the corporate forms of Murphy Paving, Murphy Construction, Rooster Freight, Hillgrove, and
SSA in that there are insufficient assets to satisfy the amounts owed to the Funds and Union and
the Funds will be required to credit Pension hours without recovery resulting in a detrimental

impact on funding.

17
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 18 of 22 PagelD #:1

66. Permitting Michael Murphy to disregard the corporate forms of Murphy Paving,
Murphy Construction, Rooster Freight, Hillgrove, and SSA while obtaining personal enrichment
from the continued operations of the Companies is such that adherence to the corporate
identities of the corporate Defendants would sanction a fraud or promote injustice.

WHEREFORE, Plaintiffs respectfully request that this Court pierce the corporate veils of
Defendants Murphy Paving and Sealcoating, Inc., Hillgrove Maintenance, LLC, Safety Services
and Assessments, LLC, Rooster Freight, LLC, and Murphy Construction Services, LLC and enter
judgment in favor of the Funds and against Defendant Michael G. Murphy for all amounts due
under Counts J through VI of Plaintiffs’ Complaint. Plaintiffs further request that the Court

award any additional legal and equitable relief as this Court deems appropriate.

COUNT VIII
(Fraud)

For a cause of action against Defendants Michael G. Murphy:

67. Plaintiffs reallege and incorporate herein paragraphs 1 through 66.

68. This Court has supplemental jurisdiction over this Count pursuant to 28 U.S.C. §
1367.

69. Venue is proper pursuant to 28 U.S.C. § 1391(b).

70. Defendant Michael Murphy has submitted or caused to be submitted intentionally
inaccurate benefit contribution and dues reports forms on behalf of Murphy Paving by not
identifying or reporting and paying benefit contributions on behalf of individuals performing

work defined as covered under the terms of the Agreement and the Funds’ respective Agreements

18
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 19 of 22 PagelD #:1

and Declarations of Trust paid through or under corporate Defendants Murphy Construction,
Hillgrove and SSA.

71. Signatory contractors are required to submit monthly benefit contribution reports on
the tenth day of the month following the month in which covered work was performed identifying
the numbers of hours worked by individuals who perform covered work under the terms of the
Agreements. Those benefit report forms provide in relevant part:

EMPLOYER’S WARRANTY AND ACCEPTANCE: The undersigned employer hereby
warrants that this report accurately states all hours worked by all laborers in its employ. In addition,
the employer hereby agrees to be bound to the terms of the current collective bargaining agreement
executed between the Construction and General Laborers’ District Council of Chicago and Vicinity
and the relevant Multi Employer Associations. Further, the undersigned hereby expressly accepts
and agrees to be bound by the trust agreements governing the Laborers’ Pension and Welfare, et al.
and accepts all of the terms thereof with the intention of providing benefits to its laborers.

72. Signatory contractors are also required to submit corresponding monthly dues report
forms which contain a warranty clause which provides:

EMPLOYER’S WARRANTY AND ACCEPTANCE: By the submission of this report,
Employer expressly warrants and affirms that this report accurately states all hours worked by the
Employer’s laborer employees. By signing this report, the Employer hereby accepts, adopts and
agrees to be bound by the terms and conditions of the Independent Construction Industry Collective
Bargaining Agreement with the Construction and General Laborers’ District council of Chicago and
Vicinity (the “Union”) and any extension, renewal, modification or amendment of that Agreement.

73. Defendant Michael Murphy was in charge of, and directed and controlled the
submission of benefit and dues reports submitted by Murphy Paving to the Funds and the District
Council for the period January 1, 2018 forward.

74. Defendant Michael Murphy caused to be submitted intentionally inaccurate benefit

and corresponding dues reports systematically under-reporting contributions and dues owed by the

Companies to the Funds and the District Council. Specifically, the reports submitted by Murphy

19
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 20 of 22 PagelD #:1

Paving at the direction of Defendant Michael Murphy failed to identify all employees who performed
covered work for the Companies and/or failed to accurately report all hours of work performed by
covered employees.

75. The Funds and the District Council relied to their detriment on the false reports
submitted by Defendants. Specifically, if the District Council had been aware that the Defendants
had failed to pay and report the proper wages, dues and benefit contributions for work performed, the
District Council would have taken all lawful steps permitted under the Agreements including, but not
limited to, taking job actions against the Companies and filing the appropriate lawsuit. Ifthe Funds
had been aware that the Defendants had failed to pay and report the proper wages, dues and benefit
contributions, the Funds would have been precluded from crediting hours for the incomplete reports
submitted by the Defendants and would have commenced the appropriate lawsuit at an earlier date.
Thus, by submitting false reports, Defendants Michael Murphy enabled the Companies to continue to
operate resulting in a financial benefit to both the individual Defendants and the Companies and
increasing the liabilities owed by the Defendants to the Funds and the District Council.

76. The Funds, the District Council and the plan participants have suffered harm as a
direct result of the false benefit and dues reports submitted by the Defendants. Specifically, the
Funds and the District Council have incurred unpaid benefit contributions, dues, interest, liquidated
damages and audit costs. The Funds have also provided benefit coverage to individuals based on the
submission of the incomplete and false reports. Said coverage would not have been provided had the
Funds been aware that the reports were false and incomplete. In the event that the Funds are unable
to obtain full recovery of all amounts due from the Defendants, the Funds may become under-

funded.

20
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 21 of 22 PagelD #:1

77, As a result of Defendant Michael Murphy intentionally causing and directing the
Companies to submit inaccurate benefit and dues reports on behalf of the Companies, Defendant
Michael Murphy is liable for all amounts due to the Funds and the District Council as sought in
Counts I through VI of this Complaint including all unpaid contributions, dues, interest, liquidated
damages, audit costs, attorneys’ fees and costs, and any other legal and equitable relief the Court
deems just and appropriate.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in their favor
and against Defendant Michael G. Murphy Defendant for the amounts of unpaid contributions, dues,
interest, liquidated damages, audit costs, and attorneys’ fees and costs owed by Defendants Murphy
Paving and Sealcoating, Inc., Hillgrove Maintenance, LLC, Safety Services and Assessments, LLC,
Rooster Freight, LLC, and Murphy Construction Services, LLC as set forth in Counts I through VI,
the costs of any additional damages sustained by the Funds and District Council as a result of the
fraudulent misrepresentations including reimbursement of medical and/or pension claims paid out to
individuals who obtained eligibility from the false and incomplete reports, plus interest, and any

other legal and equitable relief as the Court deems just and appropriate.

January 31, 2020 Laborers’ Pension Fund, et al.
By: _/s/ Patrick T. Wallace

Office of Fund Counsel

111 W. Jackson Blvd., Suite 1415

Chicago, IL 60604
(312) 692-1540

21
Case: 1:20-cv-00745 Document #: 1 Filed: 01/31/20 Page 22 of 22 PagelD #:1

al

CONSTRUCTION & GENERAL LABORERS’
DISTRICT COUNCIL OF CHICAGO AND VICINITY

AFFILIATED WITH THE LABORERS’ INTERNATIONAL UNION OF NORTH AMERICA
995 MeCLINTOCK DRIVE » SUITE 300 « BURR RIDGE, IL 60527 * PHONE: 630/655-8289 » FAX: 630/655-0853

 

 

 

INDEPENDENT CONSTRUCTION INDUSTRY COLLECTIVE BARGAINING AGREEMENT

oo, 4
Wis hereby stiguluted and agreed by ard betaven Uy Pithen aVing | on lees tig Tac ‘ (‘Employer’) and tha Construction
and General Laborers’ District Council af Ch'eato and vein, Labdrais’ Inlernationaburdon of Nocth America (Urrda'), representing and encompassing is alfifated Local Unioas,
* ingloding Local Nos. 1, 2, 4, 5, 6, 25, 75, 76, 96, 118. 1¢ » 152, 225, 269, 268, 592, 681, 1001, 1095, 1092, together with Any other Local Unians thal may come within tts
luriseistion ("Leeal Unions"), and Encampassing the geographic areas of Cook Laka, DuPage, Wil, Grundy, Kendall, Xana, McHenry and Boone counties, Minois, that:

1. Recognition. The Employer recognleas the Union as the sole-and extlushe Covet tre bargaining rapresentathyy for tha Emplaytes now and hereinaler employed fn the
* Laborer barga'ning unit with respect to wages, hours and other lerms and corditians of employment, If majority recognition previously was granted under Section 9{a} of the Act,
it shad terma’n tn elfect. Otherwise, recognition under Section S{a) of the Act shall automatically ba granted to tha Unio without the néed fora Board certified etsction upon the
Unson's demanstration that a mapority of the Empbojees have designated the linton a4 thelr exchusrea bargalning representative, Tha Employer has nol assigned its rights for pure
poses of colcetive bargalring with tha Ution to ary person, entity of association, and hereby revokes its pelor assigament of barp2’ning rights, if any, The Eniployar further vate
untarly acts not to assign such bargaining rights to arty person, eclity pr association during the term of thls Agreement or any exiension hareel, wilhoul writen appeoval from
the Umon. i ti shall ablde by this Agreement, and all extenstang hereo!, provided (hat it employs at Jezst ona Laborer during tho arm al this Agreement or tha term ol
any ectens'gn hereal,

2. Labor Contract. The Employer alfitms and adegts the applicable Colectie Bargeniig Agreemenl{s), a5 designated by ih Union, between the Union and the Bulders
Association, tha Chinago Area Independant Consiruction Association, the Chicaga Area Rad Contraclors Association, the Chicago Area Seaffeiding Assoclaton, the Chiago
Oemotition Contractcrs’ Assoclivon, the Conciete Contractors Assoclition of Greater Ghicaga, the Contractors Association of Wil and Grurety Countles, tha Fox Vatey Associated
Geceral Contractors, the Gypsum Drywa8 Contractors of Northern IMinolsGhtago'ang Association of Wal ari Cel'ing Contractors, the [llinols Environmental Contacines Associa
bon, the [lieo's Road and Transportation Buiders Assocliton, the {ilaots Small Pavers Association, Iha Lata County Contractors Association, the Mason Contractors Association
Of Greater Chicago, the Underground Contraclors Assoclation, and all other tmp'oyer assoctations with whom the Unlon or its alfliated Local Unions have an agrezment. Ih tha
eppocadle Collective Bargaining Agreement(s) explra during the term of this Agreement, any limitation on tha right to sttke shal a'so expire unbl a successor labor agreement has
teen established, vitich shgll be incorporated rettosetinely herein, This Agreement supersedes all conlrary terms in lhe apptezbla Colectiva Bargaining Agreemeni(s}.

3. Toll econosn'e increase, The Empteyer shat PI7 I'S eenployees a Iota! ecangmie increase of $2.00 per hour alfectiva June |, 2006; $3.00 per hour effects June 1,

2007, $400 per hour etfeettve June 4, bs and $3.10 per four ettzethna dune,|, 2009, said anounis taba allocated tényeen wages, fringd banelits and other lunds by dha Union '
in its sole discretion, Elfectiva Jéne: |, the minimum, wage rate shal be G1.55 per hour » i ' \ ' y 3

4. Dues Checkolt. The Employer shall deduct trom the wages of employeas usifarmn Is tiation lees, assessmed(s, membership dues, and working duas in the amount.o! !
2.75 ol gress wages of such other amount at diracted by tha Un'on, and shall remit monthly to the designated Union alfies the sums 59d educted, Logelher with an accurate [At !
showing the employees from whom dues were de Gucted, the emptuyees' ndinduil hours, ¢ass wajes and deducted dues amounts for the monthly perlod, not Water than the tanth ‘
(101) day of the meath {oGwing the month forwhkh said deductons were made.

5, Work Jurisdiction, This Agreement covers all work within the appicable Cotlecthe Burpalning Agreements and all work within tha Union's trade and geographic Juris
dction a§ sel forth In tha Union's Statement of durise lion, a5 amended from time to tina, which are incorporated by relerence into this Agreement. The Employer shal aisignal
work described therein to ils Union-represented Laborer employees end acknoefedges the appronrigienass of such asshgnment Neither tha Employer nor its work assignments as
eed ont this Apreamenl chal bs stipulated of otherwise subject to adjustment by arty jursdkvonat disputes board or mechanism eccept cpon written notice by aod direce
bon of the Union

5, Subconteacting. The Employer, whether deling asa contractor, general manager or developer, sha'l not contract ar subcontract any covered work to ba done at the sila
Of coretlruction, alteration, palnting of repall of bukding, slractuie or olher wuwk to any persan, Corporation or entity nol signatory to and covered by a colectina bargaln'ng agree-
Meat wilh the Uslon, This obligation apples to all fers of subcontractors perlocning work al the site of constuction, |! the Enigloyer contracts ar subcoalacts any such corered
otk [0 amy person or prosriator whois nal Siqnalory to this Agreemeal, ha Empigyer shall taquire such subcantiactor ta be bound by all the provisions of Pils Agrez ment, of the
Emphoyer sts] moatilain dsity recosds of tha Subcontractors or Iho subtontractx’s Employees Jobsite hours and ba fab'e for payments to the Health and Welfare Quperiment of
Contraction and General Laborers’ Ovatelel Coancd af Chicepo and Vicintty, the Laborers! Peaston Fund, and the Construction and General Laborers’ Oislrict Counc of Chkago
and Vicinity Joint Appreatica andi Tralning Trust Fund.as sal toeth ta Iho appbcable fringe banehl article(s): Tha Empioyer shall further assume {ha otiipations of its subconiead lors
lor prompl payment of employees’ wages and other benatts tequited onder this Acreemenl, Including reasonab’s atlormeys' fees Incujred In enforcing the provisions hareat,

7. Frings Benehils. The Emptoyer agrees to pay the amounts thal it Is bound fo pay under sad Collective Bargaln'ng Apreamants to the Heakh ard Wellara Oepetment of
The Construction and General Laborers’ Disirel Council ot Chicago and Viclraty, tha Laborers’ Pension Fund (including Laborecs’ Excess Benefit Funds), the Fox Vitey Banelit
Funds, the Constioction and General Laborers’ District Counc’ of Chicago and Vicinity Apprentice and Training Trust Fund, the Chicago Area Laborers-Employers Cooperation
Education Trust, tha LOCAMICG, and to all other des'gnated Unioa-alfdcated benef and bLer-managemenl funds (the “Funds”, and to become bound by end ba consWered @ party
lo the egreements and declatatlons of trust cresting the Funds as if thad signed tha orginal copies of the Wust Instruments and amendments bierelo, The Employer palifies and
confirms the eppointment of the employer [ruslees wha shal, logethar with Lhelr Successor trustees, carry oul the terms and conditions of the trust instruments. The Empieyer fure
ther alfivns that a prtor coatmbutlons paid to tha Weltare, Pension, Tialning and ether Funds wera mada by duty authorized zgen|s of the Employer at all proper rates, and eve
dence the Emptoyer's Intent to be bound tay tha Linas! agreements and Cotective Baga'ning Agreements in elfect when the conlibullans ware mada, acknontedging the report form
to be 2 eulficisal Instrument In wring to bind the Employer to the applicable cotecths bargaining agreements.

& Contrast Entoreement AM grizvances filed by either party arising heveuicder shall, at the Ualon’s discretion, ba submitted to the Chicago Districl Council Grievance
Committee for finat end binding desposkion in teu of another qnevance commirtea, pivdded that deadlocked glevances shall be submited to final and binding arhitratian upon
timely demand, Should the Empkayer £23 to campty wathla len (10) Gays with any binding grievance award, whethar by gulevanca conunitize or arbitration, |t shall be Rat's for all
Costs and legal fees Incurred by the Unbon to enlorca the award, Hotwilhstanding asything (a the contrary, nothing here:n. shal Gmil the Union's right to strike or withdraw Ay marn-
bivg because of non-payment of wagas and/or fringe benefit Centribations, failure by the Employer to timely remit dues to the Union, or Non-compliance with a binding greeance
reatd. The Employers yio‘ation of any provision of this puregaph wil giva the Unlon tha right to take any other legal end economia acted, Including bul rot Limited to a" reme-
digs al Lav) of equity. IL fs expressly understocdd and agreed that tha Unlon’s right 0 take econontic action {s In addition (fo, and rot in Hey of, ils sights under tha grievance proce:
dures, tere recessury to correct canteacl vio'sUons, or vitere no acce plate steward Is curctnlly employed, tha Usion may sppoinl and place a steward fom outside the work:
force at a'l fob sites,

9, Successors, in tha-event of any changs In the ownershia, management of operation of tha Emptoyer’s business or substantiathy a4 of its assets, by $a'a or oiterndse, it
is agreed thal ag.2 condition of sich sae or transfer thal tha new owner OF manager, whather corporate oy Individual, shall ta tu'ly bound by tl terms and conditions of lais
+ “Agreement. The Employer shall provide no tess than ten (10) hays, gtioe watitten pot'ce to tha Union of the sa'a a transfer and shall be obtgated for alt expeases incurred by the
Union (9 enforte the termis-of his pj ayaph, 7 i nONe es aie le “Ys '

10, Termination. This Agreement shal remain In full force are effect fram June 1\2038 (irdess dated calflerentty below} through May 91, 2010, and shall continue there
ati¢e wn'ess Lhtve has been gived Witlea notice, by certified mil by eithar party hereto, received no less than sbyty (60) nor more than ninety (90) days rior ta the qxpltalion date,
of the desire to mod.ty or amend this Agreement through negatistiont. In the absence of such notte tha Employer end the Union egrea to be bound by Wha new applicable associ

 

aten agn (5), lecerp Q them inte this Ag and extending this Ag for the bie ct tha nevay negollaled agreements, and thereatter for tha duration of sues
cesshee edna Unless and until timely notice of termination ts ghven nat less than siuty (69) nov moro than ninety (90) days prior lo tha eaptrallon of each successdra Cofective
Barga'n'ng Agreement.

11. Execution, Tha slonatory below werreants Nis or her recep of the apatcate Collectiva Bargaining Agieement{s) 2nd authorization from the Enigloyar to execute this
Agcezmeat, without fraud or duress, and vath full hneatedga of tha obligations and unierLillngs conlaloed herein. The parties acknavdedga and accept the facsimile sionitures on
this Agreement as if tinry were Lhe onginal signatures,

Osted: XL O 205.
ACCEPTED; Q,
Laborers* Local Unies Na. He

| By: he Seed = M wWihste ‘ PRaldex

By.
® (Print lier and Tela) |

a :
CONSTAUCTION AND GENERAL LABDREA oS '
DISTRICT COUNCIL OF CHICAGO AND VICINITY >) Ss 7.) | ) \ {
. at

     

FEIN Ho.

   
   

 

 

 

 

 

 

By: i : yf Sanetugy
LO Box cyl
%  Hrappe Pas} —2 Unsdle “Wy Lace |
if “ ‘ase le, 3S
NEST Te an at ; < i Sy ea aa Bata 4 _
For Oifice Usa Onty: SA: x Lito LS P22. [ bo. 4 oy “O75

(Telephone/Te'slax} \
Effective August 16, 2007 WHITE -LOCALUNIOH » CANARY +TAUSTFUND © PINK- O}STRICT COUNCIL ¢ QOLD- EMPLOYER . tae

 

 
